PRECEDENTIAL


                          IN THE UNITED STATES COURT
                                   OF APPEALS
                              FOR THE THIRD CIRCUIT


                                       NO. 09-2773


                  SPECIALTY SURFACES INTERNATIONAL, INC.,
                        doing business as SPRINTURF, INC;
                        EMPIRE AND ASSOCIATES, INC.,
                                     Appellants

                                            v.

                           CONTINENTAL CASUALTY CO.




                            On Appeal From the United States
                                       District Court
                         For the Eastern District of Pennsylvania
                          (D.C. Civil Action No. 2-08-cv-02089)
                           District Judge: Hon. John P. Fullam


                                Argued February 25, 2010

                      BEFORE: CHAGARES, STAPLETON, and
                            LOURIE,* Circuit Judges




* Hon. Alan D. Lourie, United States Circuit Judge for the Federal Circuit, sitting by
designation.
                           ORDER AMENDING OPINION

       IT IS ORDERED that the precedential opinion filed in this matter on June 8, 2010,
is hereby AMENDED as follows:

       The listings in the caption for appellee’s attorneys is DELETED and the following
is substituted therefor:

      Ronald P. Schiller
      Jay I. Morstein (Argued)
      Michael R. Carlson
      Daniel J. Layden
      Hangley, Aronchick, Segal & Pudlin
      One Logan Square
      18th and Cherry Streets – 27th Floor
      Philadelphia, PA 19103
       Attorneys for Appellee

                                         By the Court:


                                          /s/ Walter K. Stapleton
                                         United States Circuit Judge
DATED: June 10, 2010

MLR/cc:
     Timothy P. Law, Esq.
     Jay I. Morstein, Esq.
     Ronald P. Schiller, Esq.